Title: [To Thomas Jefferson from Josiah Parker, before 9 June 1781]
From: Parker, Josiah
To: Jefferson, Thomas


        [Place unknown, before 9 June 1781. Extract of a letter from Josiah Parker to the Speaker of the House of Delegates, “Carters Meades Mills,” 9 June 1781 (Vi): “A few days since I wrote Mr. Jefferson respecting my peculiar situation being in the field with a few men from Isle of Wight and Nancemond and from a request of the Marquiss de la Fayette to embody as many of the Militia as I could down James River below the Enemy, in consequence of which in addition to the men before mentioned [I] have ordered from Southampton 200 and from Surry 100 Men. The last County has nearly sent their number but the former contrary to their common custom has only furnished a small proportion. … I have employed Smiths to repair the Arms, to make horsemans Swords and Mechanicks of different sorts in the different branches without sufficient authority, which may probably ruin me without even  the approbation of my Country, and for what? To expose my person, my property, my family and all, ‘tis a horrid Situation and altho I have wrote the Governor on the Subject, he treats it with contempt, and does not deign to answer me. I fear my Dear Sir the root of Springs of Government is rotten, and I dread the Consequence. Nothing but my zeal coud induce me to write thus freely. I am foolishly proud of my Country, and cannot bear to see her neglected.” Parker’s letter to TJ has not been found; it is possible that it was not received.]
      